Citation Nr: 0028742	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) a 
burial, plot, and interment allowance.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the service department has attempted on 
two occasions to verify service due to the presence of two 
different active service numbers.  On both occasions, the 
United States Army Reserve Personnel Center (ARPERCEN) 
verified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

Both requests specified that the unit of the appellant's 
husband was D Company, Squadron D ZMD, Castillejos Sector.  

Subsequent to these verifications (and subsequent to the 
Board's December 1997 denial as well), evidence was submitted 
indicating that the appellant's husband also served in 
another unit, namely "2nd Bn 1st Inf 6th Div" from June 1945.  

Specifically, a copy of an Identification Pass for Attached 
Philippine Army and Guerilla Units for the Sixth Army 
Headquarters documented that the appellant's husband had been 
transferred from D Company, Squadron D to the 2nd Battalion.  

The pass was signed by the appellant's husband, the guerilla 
commander, and the commander of the United States unit to 
which he was attached.  

There is no indication as to the probative value or validity 
of the above-mentioned document.  It is also unclear as to 
what significance it has, if any.  

However, because this document was submitted after the most 
recent verification by the service department, and because 
the document, on the surface, indicates that the veteran may 
have served in a unit that was under a commissioned officer 
of the United States Army (see 38 C.F.R. § 3.8), the Board is 
of the opinion that the RO should submit this evidence to 
ARPERCEN for review and to make another request for 
verification of service.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  

Accordingly, this case is remanded for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  Thereafter, the RO should send 
another request to ARPERCEN requesting 
verification of service.  The request 
should include all active service numbers 
as well as all units to which he was 
allegedly assigned.  

The request should also include any 
relevant evidence not already of record 
at the time of the most recent 
verification by ARPERCEN.  

In particular, the RO must forward the 
Identification Pass for review by 
ARPERCEN, as well as any other relevant, 
non-duplicative evidence subsequently 
submitted by the appellant.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After the above development is 
completed, the RO should readjudicate the 
issue of basic eligibility for a VA 
burial, plot, and interment allowance.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


